Title: To James Madison from Bartholomew Dandridge, 5 March 1802 (Abstract)
From: Dandridge, Bartholomew
To: Madison, James


5 March 1802, Aux Cayes. Received news of the arrival of twenty-five to thirty thousand French troops at Cap Français and Port Républicain about 10 Feb. First reports indicated the French troops met a friendly reception. Subsequent reports—that “at both places the Troops arriving from France were opposed & fired upon at their landing by the troops of Toussaint & Dessalines” and that both towns were “burnt & all the white & mulatto inhabitants without exception were butchered by the negroes”—caused the “greatest anxiety among the whites for the safety of their lives & properties.” The most accurate information available indicates Toussaint’s troops destroyed Cap Français on the French approach. Has heard nothing from Lear. States that French troops were fired at during their landing at Port Républicain. General Dessalines, in his retreat from that town, “carry’d off much treasure,” destroyed all plantations in his path, and burned the town of Léogane. At Jacmel he “showed evident intention of burning the town & murdering the white & mulatto inhabitants,” but the black commandant of the place and “the soldiers, shewing no disposition to execute his bloody & inhumane orders,” he retreated to the mountains. Dessalines had ordered General Laplume, commander of the southern department, to defend Aux Cayes as long as he could but if overpowered to destroy the town and its white inhabitants. “It is impossible for me to express the gratitude that is due by me & all the americans residing in this Department, to our benevolent & humane Generl. Laplume,” who was prepared to oppose the “savagely cruel mandate” of Dessalines. “A few days since Genl. Darbois arrived here with 700 or 800 men from Port republican & every thing is now perfectly tranquil in the south Department.” Leclerc has ordered an embargo on all American vessels, reportedly occasioned by the discovery of an American ship at St. Marc bearing gunpowder and arms for Toussaint. The embargo “will be attended with much delay & expence to several of our vessels now laden with produce & ready to depart for the Ud. States.” This letter is sent by a schooner bound for Baltimore, which has liberty to depart because it has been engaged to transport one hundred soldiers to Jérémie. Lear’s last letter informed him of his appointment as U.S. commercial agent at Port Républicain in place of Ritchie; has not received any communication from JM on the subject.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 6 pp.; docketed by Brent. Extract printed in the National Intelligencer, 5 Apr. 1802.



   
   On 29 Jan. 1802 a French invasion force of twelve thousand men under the command of Gen. Charles-Victor-Emmanuel Leclerc arrived off the east coast of the island of Hispaniola. The attempt by the French to retake and pacify the island’s black population through two years’ bitter fighting ultimately failed (Ott, Haitian Revolution, pp. 139–62; see also Tobias Lear to JM, 28 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:499–522).



   
   A full transcription of this document has been added to the digital edition.

